DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Response to Amendment
Claims 1, 8 and 15 have been amended.  Claims 2, 9 and 16 have been canceled.  Claims 21-23 have been newly added.  Claims 1, 3-8, 10-15 and 17-23 are currently pending.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-15 and 17-23 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses correlating core and cutting data with well log or wireline data, assigning a sample of cutting data to well log data as a function of depth in a borehole and constructing the well log representing the cuttings as a function of depth in the borehole, thereby correlating the minerals of the cuttings with the well log signatures.  The prior art does not disclose the limitations “preparing and analyzing the cuttings to extract textural and chemical/mineralogical data for each sample puck made of the cuttings in one of the sampling intervals; and matching lithotypes of rock defined according to the textural and chemical/mineralogical data for each sample puck, with segments of the well data in the respective sampling interval; and determining one of the lithotypes of rock in a depth range without a cutting analysis, based on the well data corresponding to the depth range and results of the matching.”
The closest prior art being Moscariello discloses a method for analyzing and quantifying the composition, texture and reservoir / rock typing properties of core and cutting material from a well using automated mineralogical and textural analysis.  Over two hundred samples from both core and cuttings were taken from wells and analyzed.  For cuttings, individual grains were extracted from the mineralogical image and were classified / lithotyped into populations of particles on the basis of their mineralogy and texture.  In this way, mineralogical, lithological and textural variations can be traced and quantified down-hole.  Bulk mineralogical data for both core and cuttings were plotted against wireline data.  This allows the identification of stratigraphical units associated with changes in sediment composition.  Lithotyping of cuttings particles combined with data from the core were correlated.  The lithotypes as measured in cutting samples were correlated with the lithologies observed over the cored intervals.  Values for both cutting-derived density and porosity were derived from each sample and plotted against depth to highlight vertical trends and then were compared with other reservoir characteristics such as composition and response to wireline logs.
Euzen, U.S Publication No. 2013/0292111 discloses a system and method for constructing a well log from quantitative / mineralogical properties representative of a porous formation from sample measurements of cuttings and cores and from well log / wireline data.  A well log representing the probability of assigning a sample to each class as a function of depth was constructed, thereby correlating the minerals of the cuttings with the well log signatures as a function of depth.  When the samples were cuttings, the classes were defined by grouping the grains by lithotype, according to their mineralogy and texture. The training samples were then selected by identifying the well log signature of various lithotypes in the sampling interval.
Newly cited Storm, Jr. et al., U.S. Publication No. 2014/0025301, discloses a system and method that uses data from a select set of wells to develop correlations between surface measured properties and properties determined from subsurface measurements to predict properties associated with subsurface measurements from new wells without wellbore logging tools.  The system and method of the invention provides techniques for using surface measurements (e.g., data acquired wholly or substantially from data which may be collected from measurements made at the surface) to predict select reservoir properties (e.g., density, porosity, permeability, brittleness) without requiring wireline logging, logging while drilling or other wellbore logs.  For certain embodiments, synthetic well logs were constructed from the surface measurements. Therefore, logging tools were used in a limited number of "training" wells to set a baseline from which synthetic well logs were generated for other wells.  Examples of surface measurements included data from mud logs, drilling dynamics, and micro-seismic and seismic surveys.  Analysis of the cuttings included the capture and preparation of cuttings at the surface (e.g., the removal of fluid, pressing into sample pucks, and weighing the sample) and measuring the nuclear spectra. Measured count rates for uranium (U), potassium (K), and thorium (T) were presented as well as rates normalized by the sample mass. As a result, a synthetic gamma ray curve was constructed from the cuttings by tying the U, K, T count rates to the well depth from which the cuttings originated.  To identify correlations between inputs such as drilling dynamics data and mud log data and outputs such as logs and core analysis, neural networks and/or genetic algorithms were used to determine the correlations.
Newly cited Walls et al., U.S. Publication No. 2015/0025863, discloses a system and method for cuttings-based well logging, including a method that includes converting measurements of cuttings samples from one or more depth intervals of a wellbore to a concentration percent of one or more elements, determining one or more minerals of the cuttings samples from the concentration percent and building a mineralogy model for the cuttings sample based at least in part on a gravimetric conversion of the concentration percent of at least some of the one or more elements to a concentration percent of the one or more minerals.  Cuttings filtered out from the drilling fluid are representative of the rock formation depth interval from which they originated.  Once the cuttings have been cleaned, the cuttings from the interval are sieved into a specific size fraction (within a tolerance range, e.g., 1 mm-3 mm) so as to analyze a similar group of cuttings, reflecting the drilling conditions of the depth interval from which the cuttings originated.  Once collected, the cuttings sample may be employed to determine the photoelectric effect index (PEF) of the formation penetrated by the wellbore as a function depth.  The cutting sample is pulverized so that it can be prepared into a pressed pellet that is subjected to a bulk analysis.  The resulting pellet is analyzed to determine the sample’s elemental concentration.  Results from the elemental analysis of the pellet are considered representative of the rock concentration throughout the sample interval and are referred to as the bulk analysis results.  The PEF value for each depth interval is computed using a linear relation between the cutting’s mineral concentrations and the PEF values for each group of minerals.  The derived bulk density measurement values for the various cuttings samples depth intervals may also be presented to a user in the form of a well log.  Lithotypes are determined based on the determined PEF, bulk density and / or mineralogy.  Sub-groups of depth intervals are then selected based upon the PEF, bulk density and/or facies / lithotypes and the formation penetrated by the wellbore is characterized based upon these selected depth intervals.  The analysis may be extended to other depth intervals.  The disclosed methods and systems can provide information for wells where logging while drilling or wireline data is not available.

With respect to the independent claims, the claimed limitations “preparing and analyzing the cuttings to extract textural and chemical/mineralogical data for each sample puck made of the cuttings in one of the sampling intervals; and matching lithotypes of rock defined according to the textural and chemical/mineralogical data for each sample puck, with segments of the well data in the respective sampling interval; and determining one of the lithotypes of rock in a depth range without a cutting analysis, based on the well data corresponding to the depth range and results of the matching” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668